DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/22 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the horns" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rajala et al.
Rajala et al. discloses a method of making a diaper wherein a plurality of elastic strands extending parallel to one another are sandwiched between sheets and the elastic is cut using ultrasonic vibration of horns with cutting the sheets, the cutting occurring in the transverse direction.(Col. 10, ll. 6-Col. 11, ll. 44)  The elastic is cut in areas that traverse the crotch to disable the tension.(Col. 11, ll. 8-10; Figure 8)  While the reference does not explicitly state applying the absorbent body after the elastic is cut, Figure 6 shows the cutting of the elastic via the horns(42) and it does not show an absorbent body. Figure 2 shows the absorbent body covers portions of the elastic.  One in the art would understand the absorbent body would be applied where the tension has been disabled by cutting the elastic since Figure 6 shows the absorbent body is not present when the elastic is cut, Figure 8 shows the elastic is cut in the crotch, and Figure 2 shows the absorbent body extends into the belt enough it would cover a portion of the cut elastic.
Regarding claim 14, Rajala et al. shows producing the elastic between two sheets.(Figure 3)
Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.(US Publication 2004/0158217) 
Wu et al. discloses an apparatus for making an absorbent article comprising sandwiching a plurality of elastic threads between two sheets, cutting the elastic threads using an ultrasonic cutter which cuts the elastic without cutting the sheets and bonds the sheets in the region where the absorbent body overlap the elastic.([0099]-[0101];Figure 8A)  The elastic is cut and then the absorbent body placed over the location of the cut elastic.(Figure 10)  One in the art would understand that an ultrasonic cutter would heat and melt the elastic since that is how ultrasonic cutting/bonding occurs.  
Regarding claim 14, Wu et al. shows producing the elastic between two sheets.(Figure 7)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.(US Publication 2004/0158217) in view of Yamamoto(US Publication 2012/0175064) and Yamamoto(CN 102470604)
Wu et al. discloses an apparatus for making an absorbent article comprising sandwiching a plurality of elastic threads between two sheets, cutting the elastic threads using an ultrasonic cutter which cuts the elastic without cutting the sheets and bonds the sheets in the region where the absorbent body overlap the elastic.([0099]-[0101];Figure 8A)  The elastic is cut and then the absorbent body placed over the location of the cut elastic.(Figure 10)  One in the art would understand that an ultrasonic cutter would heat and melt the elastic since that is how ultrasonic cutting/bonding occurs.  The reference does not disclose the specific structure of the ultrasonic cutter.  Yamamoto US discloses an ultrasonic cutter for use with absorbent articles that consists of a plurality of horns arranged in an axial line, the tips of which interact with a areas on an anvil.(Figures 3 and 5)  The horns would interact with different portions.(Figure 7) The horns ultrasonically vibrate, and one in the art would understand there would be a mechanism to vibrate them.[0010]  While the reference does not explicitly state the areas on the anvil are convex, Yamamoto CN discloses the same structure and describes the areas on the anvil as convex.(Figures 3-6; [0005])  It would have been obvious to one of ordinary skill in the art at the time of filing  to use a plurality of horns and a anvil like that of Yamamoto US since Wu et al. is silent as to the specifies of the ultrasonic cutter leading one to look to similar structures and since the structure of Yamamoto US increases the time between replacement of the anvil and that the areas the horns contact on the anvil would be considered convex since Yamamoto is directed to an identical structure and describes the areas on the anvil as convex.(Figures 3-6, [0005])
Regarding claims 2-4,  Yamamoto shows the horns extend along the axis of the roll in a straight line and are spaced a tiny bit apart.(Figure 13)
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., Yamamoto US, and Yamamoto CN as applied to claim 2 above, and further in view of Thielman(US Publication 2003/0170426).
The references cited above do not disclose two horns arranged apart of each other in the circumferential direction while overlapping in the axial direction.  Thielman discloses it is known to overlap horns which are spaced apart in the circumferential direction so that uninterrupted welding can occur across the entire width.[0035]  It would have been obvious to one of ordinary skill in the art at the time of filing to have the horns overlap to insure uninterrupted welding across the entire sheet, as suggested by Thielman.[0035]
Regarding claim 6, the two horns slightly overlapping one another is considered to be adjacent one another.
Claims 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., Yamamoto US, and Yamamoto CN as applied to claims 1-4 above, and further in view of Lenser et al.(US Publication 2018/0042779).
The references cited above do not disclose a vacuum device to hold the sheet on the surface of the anvil roll.  Lenser et al. is directed to a method of joining together a central elastic with two cover sheets by bonding them ultrasonically, and discloses the anvil roll can be connected to a vacuum source to hold the layers in place during operation.[0069]  It would have been obvious to one of ordinary skill in the art at the time of filing to attach a vacuum to the anvil roll of Wu et al., Yamamoto US, and Yamamoto CN since this would hold the layers in place on the anvil roll during operation as suggested by Lenser et al.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., Yamamoto US, and Yamamoto CN as applied to claims 1-4 above, and further in view of Lenser et al.(US Publication 2018/0042779).
The references cited above do not disclose a vacuum device to hold the sheet on the surface of the anvil roll.  Lenser et al. is directed to a method of joining together a central elastic with two cover sheets by bonding them ultrasonically, and discloses the anvil roll can be connected to a vacuum source to hold the layers in place during operation.[0069]  It would have been obvious to one of ordinary skill in the art at the time of filing to attach a vacuum to the anvil roll of Wu et al., Yamamoto US, and Yamamoto CN since this would hold the layers in place on the anvil roll during operation as suggested by Lenser et al. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.(US Publication 2004/0158217) as applied to claim 8 above and further in view of Yamamoto(US Publication 2012/0175064) and Yamamoto(CN 102470604)
Wu et al. does not disclose the specific structure of the ultrasonic cutter.  Yamamoto US discloses an ultrasonic cutter for use with absorbent articles that consists of a plurality of horns arranged in an axial line, the tips of which interact with a areas on an anvil.(Figures 3 and 5)  The horns would interact with different portions.(Figure 7) The horns ultrasonically vibrate, and one in the art would understand there would be a mechanism to vibrate them.[0010]  While the reference does not explicitly state the areas on the anvil are convex, Yamamoto CN discloses the same structure and describes the areas on the anvil as convex.(Figures 3-6; [0005])  It would have been obvious to one of ordinary skill in the art at the time of filing  to use a plurality of horns and an anvil like that of Yamamoto US since Wu et al. is silent as to the specifies of the ultrasonic cutter leading one to look to similar structures and since the structure of Yamamoto US increases the time between replacement of the anvil and that the areas the horns contact on the anvil would be considered convex since Yamamoto is directed to an identical structure and describes the areas on the anvil as convex.(Figures 3-6, [0005])
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., Yamamoto et al. US, and Yamamoto CN and  as applied to claim 15 above, and further in view of Ochi et al.(JP 5085239B2)
The references cited above do not disclose the pattern of the convex portions when deactivating elastic. Ochi et al. shows the cutting/deactivating area covers only a part of the roll in the circumferential and axial directions with cutting areas spaced apart in the axial and circumferential directions.(Figure 6).  It would have been obvious to one of ordinary skill in the art at the time of filing to with an anvil roll like that of Ochi et al. in Wu et al., Yamamoto US, and Yamamoto CN since none of them show the pattern of convex areas and since Ochi shows this is the pattern of cutting used when deactivating elastics.(machine translation)
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu e al.(US Publication 2004/0158217) in view of Thielman(US Publication 2003/0170426).
Wu et al. discloses an apparatus for making an absorbent article comprising sandwiching a plurality of elastic threads between two sheets, cutting the elastic threads using an ultrasonic cutter which cuts the elastic without cutting the sheets and bonds the sheets in the region where the absorbent body overlap the elastic.([0099]-[0101];Figure 8A)  The elastic is cut and then the absorbent body placed over the location of the cut elastic.(Figure 10)  One in the art would understand that an ultrasonic cutter would heat and melt the elastic since that is how ultrasonic cutting/bonding occurs.  The reference does not disclose the specific structure of the ultrasonic cutter  or two horns arranged apart of each other in the circumferential direction while overlapping in the axial direction.  Thielman discloses an ultrasonic cutter that consists of a plurality of horns arranged in an axial line, the tips of which interact with areas on an anvil.(Figure 4)  The horns would interact with different portions.  The horns ultrasonically vibrate, and one in the art would understand there would be a mechanism to vibrate them.[0019]  Thielman also discloses it is known to overlap horns which are spaced apart in the circumferential direction so that uninterrupted welding can occur across the entire width.[0035]  It would have been obvious to one of ordinary skill in the art at the time of filing to have the horns overlap to insure uninterrupted welding across the entire sheet, as suggested by Thielman.[0035]
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajala as applied to claim 8 above, and further in view of Thielman(US Publication 2003/0170426).
Rajala et al does not disclose two horns arranged apart of each other in the circumferential direction while overlapping in the axial direction.  Thielman discloses it is known to overlap horns which are spaced apart in the circumferential direction so that uninterrupted welding can occur across the entire width.[0035]  It would have been obvious to one of ordinary skill in the art at the time of filing to have the horns overlap to insure uninterrupted welding across the entire sheet, as suggested by Thielman.[0035]
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. as applied to claim 8 above, and further in view of Tameishi(US Publication 2019/0274899).
Wu et al. does not disclose the specifics of the formation of the absorbent article.  Tameishi discloses forming the laminate of elastic threads between two sheets, deactivating the elastic, and then cutting the sheet into two strips which are spaced from one another before applying the absorbent body.(Figures 7 and 8)  It would have been obvious to one of ordinary skill in the art at the time of filing to make the absorbent articles of Wu et el. by forming the laminate of elastic threads between two sheets, deactivating the elastic, and then cutting the sheet into two strips which are spaced from one another before applying the absorbent body as taught by Tameishi since it would be simpler to use one anvil roll for one web rather than two separate anvil rolls for two separate spaced apart webs.
Response to Arguments
Applicant's arguments filed 4/15/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Rajala et al. does not disclose placing the absorbent body where the elastics are deactivated, Rajala et al. shows the elastic is deactivated in the crotch which is where the absorbent body is located according to Figure 2.  Figure 7 shows the absorbent body is not in place when the deactivation occurs, so it must be applied afterward.
Regarding applicant’s argument that none of he refences show the horns overlapping in the axial direction, Thielman shows that.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746